Citation Nr: 0825710	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pes cavus (claw foot) 
with hallux valgus deformity and with right foot bunion 
(claimed as bunion of right foot).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to April 
2001.

This appeal is before the Board of Veterans' Appeals (Board) 
from appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board remanded the appeal in June 
2004 and April 2006.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, the Board remanded this claim for, among other 
things, the performance of a VA medical examination to 
determine the etiology of the disability.  The veteran 
underwent an examination in March 2005, and the report of 
that examination and an August 2005 addendum thereto are of 
record.  However, the Board concluded the examination results 
were insufficient for the purposes of deciding the claim and 
remanded the claim again in April 2006.

Pursuant to the Board's April 2006 remand, the veteran was 
either supposed to receive a VA examiner claim review with an 
explanatory opinion or a full examination with opinion.  It 
appears that the VAMC Washington attempted to schedule an 
examination with the veteran in April 2007.  The only thing 
reflecting this attempt to schedule the veteran is a note 
that contains a three word sentence that "Vet refused 
appt."  The RO sent correspondence to the veteran following 
up on this failure to appear.  The May 2007 correspondence 
seems to indicate the veteran refused an examination at a 
particular location and asks where the veteran would like to 
be seen so he can be scheduled.  The October 2007 
correspondence to the veteran indicates that the veteran 
refused the appointment.  It is unclear to the Board exactly 
what transpired when trying to schedule the veteran for this 
examination.  


Further, the Board notes that some of the correspondence sent 
to the veteran since the remand of this case to the RO in 
April 2006 has been returned as undeliverable.  It is unclear 
if the veteran's address has changed, as correspondence has 
been sent to two different addresses.  This may be because 
the Appeals Management Center (AMC) has reverted to using an 
old and possibly outdated address for mailing of 
correspondence to the veteran.  There is an updated address 
reflected in the Veterans Appeals Contact and Locator System 
(VACOLS), which is not the address to which the Supplemental 
Statement of the Case (SSOC) or other correspondence relating 
to rescheduling the examination went to.  The Board cannot 
determine if the veteran received his SSOC or the other 
correspondence attempting to reschedule his examination, as 
the veteran has not responded to any correspondence sent to 
him since April 2006.  Efforts on the part of the AMC to 
ensure that it sends correspondence to the veteran's correct 
address would be helpful.

The veteran is advised that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the veteran, alone, is responsible to keep 
the RO informed of his current address, and to report any 
change of address in a timely manner.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

As it remains unclear whether the veteran was made aware of 
the issuance of an SSOC or any of the correspondence 
attempting to reschedule his examination, one further attempt 
to afford him a VA medical evaluation is judged to be in 
order.  Remand is required to effectuate this examination 
request.  38 C.F.R. § 3.327 (2007).

The appellant is hereby reminded that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

As the April 2006 remand indicated, neither the March 2005 
examination report nor the addendum thereto specifically 
addresses the nature and etiology of pes cavus itself.  The 
examination seems to have focused primarily on the bunion 
problem, and the report does not squarely address the inquiry 
about whether pes cavus could be a congenital disease versus 
a defect or provide a nexus opinion in the requested 
terminology.  These questions continue to be paramount in 
this appeal and must be addressed in the form of competent 
clinical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
current address, including by contacting 
the veteran by telephone and mail.  All 
subsequent correspondence from VA to the 
appellant should be sent to the most 
recently established correct address of 
record.

2.  Resend the veteran a copy of the 
February 29, 2008 SSOC.

3.  Ensure that any missing, or more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
folder.

4.  Then, refer the claims folder, which 
should include copies of this remand order 
and all service medical records, 
preferably, to the VA physician who 
conducted the March 2005 medical 
examination, if he is available (if he is 
not, then to another VA physician who is 
qualified to address the issue on appeal). 
Ask the physician to consider the entire 
record, and in particular, the service 
medical records, and then specifically 
address the etiology of the veteran's 
various right foot disabilities, including 
pes cavus/clawfoot deformity.

The examiner should list each diagnosis 
affecting the veteran's right foot and, 
for each diagnosis, state whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability was incurred in or 
aggravated (i.e., increased in disability 
during) the veteran's active military 
service. The basis for each opinion should 
be stated. In particular, the physician is 
asked to indicate whether pes cavus is a 
congenital or developmental defect or a 
congenital or developmental disease. If 
the physician finds that pes cavus is a 
congenital or developmental disease, then 
he should indicate whether it (a) pre-
existed active service; and (b) whether it 
is at least as likely as not (by a 
probability of 50 percent), or more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent) that 
such disease increased in disability 
during active military service and, if so, 
whether the increase in disability was 
beyond the natural progress of the 
disease. A complete rationale for any 
opinion offered should be included.

If the VA examiner who conducted the March 
2005 examination is NOT available to 
conduct the review directed herein and the 
matter is referred to another VA 
physician, then first inquire of that 
physician whether he or she requires a 
physical examination of the veteran to 
provide the requested opinions.  

If so, attempt to schedule the veteran for 
such examination to facilitate the 
physician's written response to the 
inquiries above.  The physician should 
conduct appropriate diagnostic testing as 
he or she deems is warranted.  Inform the 
veteran that if he refuses to appear for 
an examination, his claim will be decided 
without the benefit of potentially 
favorable evidence.  Also inform the 
veteran that the VA will work him if there 
is a more convenient VAMC for him to 
attend the examination.   

5.  Readjudicate the claim based on the 
whole record. If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal. Provide an appropriate opportunity 
to respond thereto. Then, if in order, 
return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


